Citation Nr: 1646708	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  14-02 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability, due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to October 1987.  He also had Reserve service.

The present matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran requested a Board hearing, but later withdrew the request in an August 2014 statement.  Therefore, the Board deems his request for a hearing withdrawn. See 38 C.F.R § 20.704 (e).

This matter was previously before the Board in September 2015, at which time the Board denied the issues of service connection for a lumbar spine disability, cervical spine disability, psychiatric disability, right arm disability, and bilateral lower extremities disability. The Board granted the claim of service connection for residuals of muscular tear right scapula of right shoulder, right shoulder impingement syndrome and remanded the issue of entitlement to a TDIU in light of the rating action results for the now service connected right shoulder disability.

The Veteran's claim was denied by a January 2016 Board decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Order, the Court ordered the previous decision vacated and remanded the matter to the Board for action consistent with an August 2016 Joint Motion for Remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A preliminary review of the record discloses a need for further development prior to further final appellate review.  In this regard, the Joint Motion for Remand indicated that the Board failed to provide adequate reasons and bases in its decision as well as additional problems with development which must be remedied on remand.  

When either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted.  38 C.F.R. 3.321(b); see Barringer v. Peake, 22 Vet. App. 242 (2008); Colayong v. West, 12 Vet. App. 524, 536 (1999).  The Board may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The Court of Appeals for Veterans Claims has set forth a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the claimant's disability picture is adequately contemplated by the rating schedule.  Id. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate and no referral is required.  If, however, the symptoms are not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. at 116.

In the present case, the Veteran asserts that he cannot work due to his service-connected disability, specifically his right shoulder disability, rated as 20 percent disabling.  The record further suggests an exceptional or unusual disability picture in terms of interference with employment, per the Veteran's statements.  Thus, the case should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extra-schedular rating.  

Prior to referring the case, the Board finds, consistent with the Joint Motion for Remand, that a new VA examination should be obtained in order for an examiner to provide an opinion as to the exact nature of the Veteran's shoulder disability and the effect, if any, this has had on his employability without consideration of any other disabilities.

The Joint Motion for Remand additionally indicates a claim for benefits from the Social Security Administration has been adjudicated.  Records from that agency should also be obtained.  Id.;  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Joint Motion for Remand also indicates that VA treatment records after October 2012 must be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the San Juan VAMC from October 2012.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his right shoulder disability and the impact of his service-connected disability on his employability.  The electronic claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Thereafter, the Veteran's claim should be forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to an extraschedular rating for a right shoulder disability in accordance with 38 C.F.R. § 3.321(b).

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

